                                                           U.S. Depar tment of J ustice

                                                           United States Attorney
                                                           Southern District of New York


                                                           The Silvio J. Mollo Building
                                                           One Saint Andrew’s Plaza
                                                           New York, New York 10007


                                                           May 26, 2021
  BY ECF

  The Honorable J. Paul Oetken
  United States District Judge
  Southern District of New York
  40 Foley Square
  New York, New York 10007

          Re:     United States v. J oao Corcino, 19 Cr . 901 (J PO)

  Dear Judge Oetken:

          A suppression hearing in the above-captioned case is currently scheduled for June 30, 2021.
  Based on conflicts with the Government witnesses’, parties’, and Court’s calendar, the
  Government respectfully requests, with the consent of the defendant, that the hearing be adjourned
  to August 4, 2021, a time the Government understands the Court is available. The Government
  further moves, with the consent of the defendant, that time be excluded under the Speedy Trial Act
  through the hearing date. Such an adjournment would be in the interests of justice, as it would
  allow the parties time to prepare for the hearing and to continue discussions concerning a possible
  disposition of this matter. See 18 U.S.C. § 3161(h)(7)(A).

Granted. The evidentiary hearing is adjourned to           Respectfully submitted,
August 4, 2021, at 2:00 p.m. The Court hereby
excludes time through August 4, 2021, under the            AUDREY STRAUSS
Speedy Trial Act, 18 USC 3161(h)(7)(A), finding            United States Attorney
that the ends of justice outweigh the interests of
the public and the defendant in a speedy trial.
                                                     By:          /s/
  So ordered.
                                                           Daniel G. Nessim
  May 27, 2021
                                                           Assistant United States Attorney
                                                           (212) 637-2486
